Detailed Action
This is the final office action for US application number 16/898,696. Claims are evaluated as filed on October 11, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Crozet, Baynham, and Theofilos teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the endplates of Crozet are circular and not “elongated” or “narrow” as now claimed (Remarks p. 6-7), Examiner notes that how the end plates are considered to have “an elongated, narrow profile” is not claimed. Examiner agrees that Fig. 7 shows the endplates being generally circular, but does note that Crozet does not specifically disclose the shape. As shown in Fig. 8, the endplates are narrow in height and relatively elongate in width and depth, i.e. narrow in the vertical direction and relatively long/wide in the horizontal direction as shown in Figs. 5 and 6. Further, col. 4. line 54 discloses a minimum height configuration used during insertion, which would understandably provide a narrower profile than the expanded position achieve after the cam is rotated. It appears that Applicant may intend an interpretation “an elongated, narrow profile” that is narrower than the BRI of the claimed limitation; thus, Examiner suggests amending to provide the intended claim scope. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No., 14/940,322, 13/845,645, 13/451,230, 13/440,158, 12/823,736, 13/273, 994, and 12/579,833 fail to provide adequate support for a shaft coupled to the frame and the expansion cam having a first and second cam surface such that rotation of the shaft causes the expansion cam to rotate of claims 1-6, 10, 14, and 15.
Accordingly, claims 1-6, 10, 14, and 1 are considered as of December 11, 2012.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 lines 9-10 should read “configured to engage with the first cam surface; [[and]]”.
Claim 1 line 11 should read “a second endplate configured to engage a second bone of the joint; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Crozet et al. (US 6,375,683, hereinafter “Crozet”).
As to claim 1, Crozet discloses a spacer (Fig. 8) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (23, 13) defining a longitudinal axis (Fig. 8); an expansion cam (30) coupled to the frame (via 40 and 50, col. 5 lines 45-54, col. 4 lines 40-44), the expansion cam having a first cam surface (upper 31 and upper 32 as shown in Fig. 8) and a second cam surface (lower 31 and lower 32 as shown in Fig. 8); a first endplate (21) capable of engaging a first bone of the joint (col. 5 lines 45-51, col. 3 lines 29-33), and having at least one first surface (Fig. 8) capable of engaging with the first cam surface (col. 5 lines 45-54, col. 4 lines 45-48); and a second endplate (21 of 11, Fig. 8) capable of engaging a second bone of the joint (col. 3 lines 33-35, col. 5 lines 45-54, col. 3 lines 29-33); and a shaft (40, tool of col. 4 lines 58-60) coupled to the frame and the expansion cam (Fig. 8, col. 5 lines 45-51, Figs. 3-4) such that rotation of the shaft causes the expansion cam to rotate (Fig. 8, col. 5 lines 45-54, col. 4 lines 58-60), which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Fig. 8, col. 5 lines 45-54, col. 4 lines 58-67), wherein the first endplate and the second endplate have an elongated, narrow profile (minimum-height configuration of col. 4. line 54, Fig. 8, col. 5 lines 45-54, col. 4 lines 45-56) capable of facilitating insertion of the spacer into the joint from a lateral approach (col. 5 lines 45-54, col. 4 lines 45-56). 
As to claim 2, Crozet discloses that the second endplate includes at least one second surface (Fig. 8) capable of engaging with the second cam surface (col. 5 lines 45-51, col. 4 lines 45-48).
As to claim 5, Crozet discloses that the expansion cam includes a socket (shown in Figs. 2, 4, and 6 for an alternate embodiment that is disclosed in col. 5 lines 52-54 to have the identical cam structure, col. 5 lines 52-54, col. 4 lines 6-9). 
As to claim 6, Crozet discloses that the socket is capable of receiving a tool (shown in Figs. 2, 4, and 6 for an alternate embodiment that is disclosed in col. 5 lines 52-54 to have the identical cam structure, tool of col. 4 lines 58-60) capable of rotating the expansion cam (col. 5 lines 52-54, col. 4 lines 58-60).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 10, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crozet in view of Baynham et al. (US 2007/0270968, hereinafter “Baynham”).
As to claim 3, Crozet discloses the invention of claim 1.
Crozet is silent to the first endplate includes a first proximal wall extending laterally to the longitudinal axis, the first proximal wall including at least one aperture through which a fastener may pass to secure the first endplate to a bone of the joint. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) extending laterally to the longitudinal axis (Figs. 4-6), the first proximal wall including at least one aperture (72, 73) through which a fastener (76, 77) may pass (Figs. 4-6) to secure said first endplate to a bone of the joint (¶32), wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

As to claim 10, Crozet discloses the invention of claim 1.
Crozet is silent to the first endplate includes an aperture sized and dimensioned to receive an elongated fastener operable to pass through the aperture to affix the endplate to bone of the joint, the aperture movable with the first endplate as the first endplate is moved along the axis transverse to the longitudinal axis. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) that includes an aperture (72, 73) sized and dimensioned to receive an elongated fastener (76, 77) operable to pass through the aperture (Figs. 4-6) to affix the endplate to bone of the joint (¶32), the aperture movable with the first endplate as the first endplate is moved along the axis transverse to the longitudinal axis (Figs. 4-6); wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

As to claim 14, Crozet discloses a spacer (Fig. 8) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (23, 13) defining a longitudinal axis (Fig. 8); an expansion cam (30) coupled to the frame (via 40 and 50, col. 5 lines 45-51, col. 4 lines 40-44), the expansion cam having a first cam surface (upper 31 and upper 32 as shown in Fig. 8) and a second cam surface (lower 31 and lower 32 as shown in Fig. 8); a first endplate (21) capable of engaging a first bone of the joint (col. 5 lines 45-51, col. 3 lines 29-33) and having at least one first surface (Fig. 8) capable of engaging with the first cam surface (col. 5 lines 45-51, col. 4 lines 45-48); and a second endplate (21 of 11, Fig. 8) capable of engaging a second bone of the joint (col. 3 lines 33-35, col. 5 lines 45-51, col. 3 lines 29-33); a shaft (40, tool of col. 4 lines 58-60) coupled to the frame and the expansion cam (Fig. 8, col. 5 lines 45-51, Figs. 3-4) such that rotation of the shaft causes the expansion cam to rotate (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-60), which in turn causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Fig. 8, col. 5 lines 45-51, col. 4 lines 58-67), wherein the first endplate and the second endplate have an elongated, narrow profile (minimum-height configuration of col. 4. line 54, Fig. 8, col. 5 lines 45-51, col. 4 lines 45-56) capable of facilitating insertion of the spacer into the joint from a lateral approach (col. 5 lines 45-51, col. 4 lines 45-56). 
Crozet is silent to the first endplate includes a first proximal wall extending laterally to the longitudinal axis, the first proximal wall including at least one aperture through which a fastener may pass to secure the first endplate to a bone of the joint. 
Baynham teaches a spacer (Figs. 4-6) capable of use for maintaining a separation of bones of a joint (abstract), the spacer comprising: a frame (42, 40) defining a longitudinal axis (Figs. 4-6); a shaft (67) coupled to the frame (Fig. 6); a first endplate (11, 70) capable of engaging a first bone of the joint (¶s 22 and 32) and having at least one first surface (bottom surface as shown in Figs. 4-6); and a second endplate (13, 71) capable of engaging a second bone of the joint (¶s 22 and 32), wherein rotation of the shaft causes the first endplate to move along an axis transverse to the longitudinal axis to increase a height between the first and second endplates (Figs. 4-6); wherein the first endplate includes a first proximal wall (70) extending laterally to the longitudinal axis (Figs. 4-6) from a proximal end of the first endplates, the first proximal wall including at least one aperture (72, 73) through which a fastener (76, 77) may pass (Figs. 4-6) to secure said first endplate to a bone of the joint (¶32), wherein the second endplate includes a second proximal wall (71) including at least one aperture (74, 75) through which a fastener (78, 79) may pass (Fig. 4) to secure said second endplate to the second bone of the joint (¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first and second endplate as disclosed by Crozet by adding the proximal walls with apertures for fasteners that move with the endplate as taught by Baynham to engage adjacent vertebrae and place bone screws into the adjacent vertebra in order to add stability to the implant and provide additional security to prevent dislodgement of the implant under normal activity (Baynham ¶31). 

Claim(s) 4 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crozet and Baynham in view of Theofilos (US 2010/0217393).
As to claim 4, the combination of Crozet and Baynham discloses the invention of claim 3.
The combination of Crozet and Baynham is silent to the proximal further includes a blocker that prevents backing out of a fastener passed through the first endplate.
Theofilos teaches a spacer (10, Figs. 4-6) capable of use for maintaining a separation of bones of a joint (shown for an alternate embodiment in Fig. 1), the spacer comprising: a frame (bottom of 12 as shown in Fig. 4, Fig. 4); a first endplate (14, top of 12 as shown in Fig. 4, Fig. 4) capable of engaging a first bone of the joint (shown for an alternate embodiment in Fig. 1), wherein said first endplate a first proximal wall (14, 15) that includes at least one aperture (apertures shown holding 16s in Figs. 4 and 5) through which a fastener (16s) may pass (Figs. 4 and 5) to secure said first endplate to the first bone of the joint (shown for an alternate embodiment in Fig. 1); wherein the proximal wall further includes a blocker (15) that prevents backing out of a fastener passed through the first endplate (¶69).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the endplates as disclosed by the combination of Crozet and Baynham to have a blocker as taught by Theofilos in order to prevent the fastener from falling out of the aperture should it become loosened (Theofilos ¶69).

As to claim 15, the combination of Crozet and Baynham discloses the invention of claim 14.
The combination of Crozet and Baynham is silent to the proximal further includes a blocker that prevents backing out of a fastener passed through the first endplate.
Theofilos teaches a spacer (10, Figs. 4-6) capable of use for maintaining a separation of bones of a joint (shown for an alternate embodiment in Fig. 1), the spacer comprising: a frame (bottom of 12 as shown in Fig. 4, Fig. 4); a first endplate (14, top of 12 as shown in Fig. 4, Fig. 4) capable of engaging a first bone of the joint (shown for an alternate embodiment in Fig. 1), wherein said first endplate a first proximal wall (14, 15) that includes at least one aperture (apertures shown holding 16s in Figs. 4 and 5) through which a fastener (16s) may pass (Figs. 4 and 5) to secure said first endplate to the first bone of the joint (shown for an alternate embodiment in Fig. 1); wherein the proximal wall further includes a blocker (15) that prevents backing out of a fastener passed through the first endplate (¶69).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the endplates as disclosed by the combination of Crozet and Baynham to have a blocker as taught by Theofilos in order to prevent the fastener from falling out of the aperture should it become loosened (Theofilos ¶69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775